         Case 1:21-cv-00502-LGS Document 27 Filed 06/11/21 Page 1 of 1

                      MILMAN LABUDA LAW GROUP PLLC
                                     3000 MARCUS AVENUE
                                           SUITE 3W8
                                    LAKE SUCCESS, NY 11042
                                            _________

                                    TELEPHONE (516) 328-8899
                                    FACSIMILE (516) 328-0082
                                                                                 June 11, 2021
VIA ECF
United States District Court
Southern District of New York
Attn: Hon. Lorna G. Schofield, U.S.D.J.
40 Foley Square, Courtroom 1106
New York, NY 10007-1312

       Re:     Edelman v. NYU Langone Health System, et al.
               Case No.: 1:21-cv-502 (LGS) (GWG)
               MLLG File No.: 209-2020___________________

Dear Judge Schofield:

       This firm represents the Plaintiff Dr. Sari Edelman (hereinafter “Plaintiff” or “Dr.
Edelman”) in the above-referenced case. The parties write jointly pursuant to this Court’s Order
dated June 1, 2021 to report on the parties’ progress concerning Plaintiff’s letter motion for a
conference pursuant to Local Civil Rule 37.2.

        The parties are pleased to report that, following a virtual meet-and-confer on Monday, June
7, 2021, after approximately forty-five (45) minutes, the parties were able to resolve their
differences concerning the discovery disputes and entered into a stipulation concerning same. The
parties have therefore resolved this dispute without the Court’s intervention and request that the
June 17, 2021 conference scheduled with the Court be cancelled as unnecessary.

       The parties thank this honorable Court for its time and attention to this case.

Dated: Lake Success, New York
       June 11, 2021
                                             Respectfully submitted,

                                             MILMAN LABUDA LAW GROUP PLLC

                                             _______/s____________________________
                                             Emanuel Kataev, Esq.
                                             3000 Marcus Avenue, Suite 3W8
                                             Lake Success, NY 11042-1073
                                             (516) 328-8899 (office)
                                             (516) 303-1395 (direct dial)
                                             (516) 328-0082 (facsimile)
                                             emanuel@mllaborlaw.com
cc: Defendants (via ECF).
